Citation Nr: 1447815	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  08-33 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel

INTRODUCTION

The appellant is a Veteran who had active service from January 1965 to August 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2004, April 2006, February 2007, and October 2008 rating decisions of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned the initial (and the later increased 50 percent) ratings.  In October 2012, a videoconference hearing was held before the undersigned; a transcript is included in the claims file.  This matter was before the Board in February 2013, when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In the Board's February 2013 remand, the AOJ was instructed to ask the Veteran to provide, or authorize VA to obtain, private treatment records from Dr. M. Y., a psychologist from whom he receives regular treatment.  The AOJ requested the records/authorization in a March 2013 letter to the Veteran.  The Veteran responded by providing an additional medical opinion from Dr. M. Y., but did not provide the underlying clinical records (or authorization for VA to obtain those records).   

The Board finds that medical opinions in the record from Dr. M. Y. do not substitute for contemporaneous treatment records.  Because of the wide discrepancy between the VA clinical findings (in treatment records and examinations) and the opinions from Dr. M. Y., the clinical records underlying those opinions are critical and may be dispositive of the issue on appeal.  It is essential that those records be obtained for review.  The Veteran should be advised that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned.

In addition, the Board notes that this appeal arises from an initial rating assigned with the grant of service connection, and therefore the entire period is for consideration.  On remand, the Veteran should be provided with an additional VA examination to consider any discrepancies between the private and VA treatment records over the course of the entire appeal period.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to submit an authorization and release form for VA to obtain private treatment records from Dr. M. Y.  He must be afforded the full one year period of time provided by regulation to respond (or to expressly indicate that he will not cooperate with the request).  If he responds but the response is incomplete, the AOJ must advise him that his response was incomplete, and that compliance with all requests is necessary, and afford him opportunity to do so.  He must be informed that, if he does not submit the authorization forms sought, as requested, the claim will be processed under 38 C.F.R. § 3.158 as abandoned.  

If he provides the identifying information and release sought, the AOJ should secure for the record copies of the complete clinical records of the identified treatment not already associated with the record.  If the records are available, but not received pursuant to the AOJ's request, the Veteran must be so advised and reminded that ultimately it is his responsibility to ensure that private records sought are received.  If a submission by the provider or the Veteran is incomplete, the Veteran must be so advised, and afforded the opportunity to complete the submission.  If the private provider does not respond to the AOJ's request for records, and the Veteran does not submit such records upon being so advised, the claim must be further processed as abandoned under 38 C.F.R. § 3.158(a).

2.  After the development sought above is completed (and only if it is completed), the AOJ should arrange for all further development indicated, to specifically include a new VA psychiatric examination (encompassing additional information received).  The Veteran's entire record (including this remand and the evidence and information received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination/addendum opinion.  

The examiner should be furnished a copy of the criteria for rating PTSD and should note the presence or absence of each listed symptom in the criteria for ratings above 50 percent (and if a symptom is found present, its severity and frequency), as well as any additional symptoms found that are not listed in the rating criteria.  The examiner should specifically opine regarding the expected impact of the symptoms found on occupational and social functioning and identify whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal.  The examiner should also specifically comment on the discrepancies between the psychiatric disability picture presented by VA treatment records/examination reports and the disability picture portrayed by the private treatment records/opinions.

The examiner must include rationale for all opinions.
3.  The AOJ should the review the records, ensure that all of the development sought is completed, arrange for any further development suggested by additional evidence received, and then review the record and readjudicate (under 38 C.F.R. § 3.158(a) if applicable) the claim on appeal.  If it remains denied (or is dismissed as abandoned), the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative opportunity to respond.  [If the Veteran does not provide the release sought, and the AOJ determines that 38 C.F.R. § 3.158(a) does not apply, the SSOC must include explanation for such determination.]  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

